Citation Nr: 0942257	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, to include chronic obstructive pulmonary disease 
with complete respiratory failure, chronic cough and 
bronchitis, adult respiratory distress syndrome, and 
pneumonia.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for a large incisional 
hernia.

5.  Entitlement to service connection for neuropathy of the 
feet.

6.  Entitlement to service connection for infection of the 
feet.

7.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent direct right inguinal hernia.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1946 to 
January 1948.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision that granted 
service connection for a right inguinal hernia evaluated as 
10 percent disabling effective April 2007; and from a January 
2009 decision that, in pertinent part, denied service 
connection for a pulmonary disability, for benign prostatic 
hypertrophy, for hypothyroidism, for a large incisional 
hernia, for neuropathy of the feet, for infection of the 
feet, and denied an award of TDIU benefits.  The Veteran 
timely appealed.

In August 2009, the Veteran withdrew his prior request for a 
Board hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for neuropathy of the feet 
and for infection of the feet, for a higher initial 
disability rating for recurrent direct right inguinal hernia, 
and for an award of TDIU benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pulmonary disability was first demonstrated 
many years after service and is not related to a disease or 
injury during active service.

2.  The Veteran's benign prostatic hypertrophy was first 
demonstrated many years after service and is not related to a 
disease or injury during active service.

3.  The Veteran's hypothyroidism was first demonstrated many 
years after service and is not related to a disease or injury 
during active service.

4.  The Veteran's large incisional hernia was first 
demonstrated many years after service and is not related to a 
disease or injury during active service, and is not due to or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A pulmonary disability-to include chronic obstructive 
pulmonary disease with complete respiratory failure, chronic 
cough and bronchitis, adult respiratory distress syndrome, 
and pneumonia-was not incurred or aggravated in service; and 
bronchiectasis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).

2.  Benign prostatic hypertrophy was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Hypothyroidism was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  A large incisional hernia was not incurred or aggravated 
in service; and is not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through July 2007 and August 2008 letters, the RO notified 
the Veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

In the July 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran has not been afforded examinations for his 
claimed pulmonary disability, for benign prostatic 
hypertrophy, and for hypothyroidism.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As will be discussed below, there is no 
competent evidence relating the claimed disabilities to 
service.  Given these facts, it appears that all available 
records have been obtained.  There is no further assistance 
that would be reasonably likely to assist the Veteran in 
substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Service connection may also be presumed, for certain chronic 
diseases, such as bronchiectasis, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2009).

The Veteran contends that service connection is warranted for 
each disability.  The lack of contemporaneous medical 
evidence is not an absolute bar to the Veteran's ability to 
prove his claims of entitlement for disability benefits.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence).

In this case, the Veteran has not alleged a continuity of 
symptomatology since service, with regard to each disability.  
Nor is there any medical evidence of treatment in the claims 
file that suggests a continuity of symptomatology for any 
disability since service.

While the Veteran is competent to offer statements of first-
hand knowledge of what he experienced in service, as a lay 
person he is not competent to render a probative opinion on a 
medical matter, such as the etiology of each current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

A.  Pulmonary Disability

Service treatment records do not reflect any findings or 
complaints of a pulmonary disorder.  Chronic obstructive 
pulmonary disease was not found at the time of the Veteran's 
separation examination in January 1948.

There is no evidence of bronchiectasis within the first post-
service year, and no basis to presume its onset in service.  

Private treatment records reflect that the Veteran was 
hospitalized from January 2005 to May 2005, and then 
discharged to a skilled nursing facility for further care and 
treatment.  Records at the time reflect a significant 
pulmonary history with respiratory failure, and the use of a 
ventilator at full support.  There have been no reports of 
symptomatology between the time of service, and these initial 
findings.  

Computed tomography of the Veteran's thorax in July 2008 
revealed stable findings of pulmonary fibrosis.  Chest X-rays 
taken in February 2009 revealed increasing interstitial 
markings.

Notwithstanding that physicians have diagnosed pulmonary 
disorders many years post-service, there were no 
manifestations of pertinent disability in service and the 
competent evidence fails to establish a continuity of 
symptomotology of a pulmonary disorder or chronic obstructive 
pulmonary disease following military service.

While the Veteran contends that service connection is 
warranted, there is no competent evidence linking any 
pulmonary disability with injury or disease in service, and 
no competent evidence establishing the onset of any pulmonary 
disability in service.

B.  Benign Prostatic Hypertrophy

Service treatment records do not reflect any findings or 
complaints of urinary problems or enlarged prostate.  Benign 
prostatic hypertrophy was not found at the time of the 
Veteran's separation examination in January 1948.

In June 2008, the Veteran was treated for a urinary tract 
infection.  In December 2008, he pursued an office-based 
procedure such as "tumt" for an urodynamically proven 
bladder outlet obstruction that had failed medical 
management.

Here again, there have been no reports of symptomatology 
between the time of service, and these initial findings.  

Notwithstanding that there is a current diagnosis of benign 
prostatic hypertrophy, there were no manifestations of 
pertinent disability in service and the competent evidence 
fails to establish a continuity of symptomotology of benign 
prostatic hypertrophy following military service.

The Veteran's benign prostatic hypertrophy has not been 
linked with injury or disease in service, and no competent 
evidence establishes the onset of disability in service.

C.  Hypothyroidism

Service treatment records do not reflect any findings or 
symptoms of hypothyroidism, and hypothyroidism was not noted 
at the Veteran's separation examination in January 1948.

A private hospital discharge summary includes a diagnosis of 
hypothyroidism in June 2005.  There have been no reports of 
symptomatology between the time of service, and these initial 
findings.  

As noted above, there were no manifestations of pertinent 
disability in service and the competent evidence fails to 
establish a continuity of symptomotology of hypothyroidism 
following military service.

The Veteran's hypothyroidism has not been linked with injury 
or disease in service, and no competent evidence establishes 
the onset of disability in service.

D.  Large Incisional Hernia

In this case, the Veteran contends that service connection 
for a large incisional hernia is warranted on the basis that 
his disability is proximately due to or a result of his 
service-connected appendectomy residual scar.

The Board notes that service connection is in effect for 
appendectomy residual scar, evaluated as 10 percent 
disabling.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service treatment records contain neither complaints nor 
findings of a large incisional hernia.

The report of a May 2007 VA examination reveals that the 
Veteran had an appendectomy in 1946 in service, and that he 
later had inguinal hernia repairs that used approximately the 
same scar for the procedures.  Records reflect that the 
Veteran was hospitalized for several months in 2005, and that 
he developed a large ventral hernia.  The examiner noted that 
the 20-centimeter by 20-centimeter ventral hernia was 
reducible, and opined that the ventral hernia most likely was 
causing most of the Veteran's abdominal discomfort with 
bending and walking.

The Veteran underwent another VA examination in August 2007.  
The examiner reviewed the operative report for the 
appendectomy, and noted that the incision involved splitting 
muscle both at the level of the internal oblique and 
transversus abdominis muscles.  The splitting incision is 
known to cause indirect inguinal hernias.  The examiner also 
noted an operative report from January 2005, describing a 
midline incision being made to pull down the Veteran's 
stomach from the area of its herniation into the chest, and 
having formed a hiatal hernia and paraesophageal hernia.  
Records reflect that a gastrostomy tube was placed for 
feeding, for the Veteran was on a ventilator for respiratory 
failure.  The Veteran subsequently developed a large midline 
incisional hernia as a result of the procedure in December 
2004.  Based on this evidence, the examiner opined that the 
need for placement of a gastrostomy tube, the development of 
a hiatal hernia, and the paraesophageal hernia and later 
incisional hernia through the midline scar were not caused by 
the appendectomy in service.

VA outpatient treatment records, dated in June 2008, reflect 
that the large incisional hernia was still painful for him.  
Examination revealed a very large incisional hernia with 11-
centimeter fascial separation along the entire length of the 
wound.  The examiner explained to the Veteran that risk of 
pulmonary complications was very high for attempted repair, 
and there was a significant risk for recurrence.

X-rays taken in February 2009 revealed a large ventral 
hernia.

The Board finds that the weight of the evidence is against a 
finding that the Veteran's large incisional hernia is 
proximately due to or the result of a service-connected 
disability.  There is no positive etiology opinion of record 
supporting the Veteran's contention or challenging the 
conclusions made in the August 2007 opinion.  

Moreover, there were no manifestations of pertinent 
disability in service and the competent evidence fails to 
establish a continuity of symptomotology of a large 
incisional hernia following military service.  Nor is there 
competent evidence linking a large incisional hernia with 
injury or disease in service, nor competent evidence 
establishing the onset of the disability in service.  

E.  Conclusion

Because the competent evidence does not link currently shown 
disabilities to service or to a service-connected disability, 
and there is no evidence of each of the claimed disabilities 
occurring in service or until many years after service, the 
weight of the evidence is against each of the claims.  As the 
weight of the competent evidence is against the claims, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a pulmonary disability to include 
chronic obstructive pulmonary disease with complete 
respiratory failure, chronic cough and bronchitis, adult 
respiratory distress syndrome, and pneumonia, is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for hypothyroidism is denied.

Service connection for a large incisional hernia is denied.


REMAND

Neuropathy of the Feet, and Infection of the Feet

The Veteran contends that service connection is warranted for 
neuropathy of the feet, and for infection of the feet.  The 
Board notes that pes planus, second degree, asymptomatic, was 
noted at the time of the Veteran's enlistment examination in 
September 1946.

In May 2009, the Veteran responded to a VCAA notice, 
indicating that he received treatment for disabilities of his 
feet, since June 2005, from his primary care physician, 
Saji Packal, M.D.; and at the VA hospital in Gainesville, 
Florida.  The RO or AMC should specifically seek the 
Veteran's authorization for release of these medical records.  
VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Recurrent Direct Right Inguinal Hernia

The Veteran contends that his recurrent direct right inguinal 
hernia is more severe than currently rated, and that it 
limits his daily activities.  

The report of a May 2007 VA examination reflects that the 
Veteran had two inguinal hernia repairs that had used 
approximately the same appendectomy scar, separately rated, 
for the procedures. 

While an August 2007 examiner noted that the recurrent direct 
right inguinal hernia was approximately 2 centimeters and 
reducible, there is no indication as to whether the service-
connected disability is well supported or not well supported 
by a truss or belt.  In August 2008, the Veteran reported 
that he recently began wearing a truss belt, and that he 
could not tell any noticeable difference.

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Award of TDIU Benefits

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  Records reflect that the Veteran 
worked as a real estate broker from 1969 to 1992.  He last 
worked full time in 1993, and became too disabled to work in 
mid-2002.  In this case, the Veteran has completed four years 
of high school.

Service connection is currently in effect for appendectomy 
residual scar, rated as 10 percent disabling; and for 
recurrent direct right inguinal hernia, rated as 10 percent 
disabling.  The combined rating is 20 percent, and clearly 
does not meet the minimum percentage requirement for TDIU 
under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 
C.F.R. § 4.16(a) are not met, entitlement to the benefit on 
an extraschedular basis may be considered when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including 
his employment and educational history.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the 
Veteran's ability to retain or maintain any gainful 
employment that takes into account solely his service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After obtaining any necessary 
authorization from the Veteran, please 
request treatment records that pertain to 
the claims for service connection for 
neuropathy of the feet, and for infection 
of the feet from the Veteran's primary 
care physician, Saji Packal, M.D.; and 
from the VA hospital in Gainesville, 
Florida, for treatment beginning in June 
2005.  Please associate all records with 
the claims folder.  

2.  Afford the Veteran an appropriate VA 
examination for evaluation of the 
service-connected recurrent direct right 
inguinal hernia; and to obtain an opinion 
as to the impact of the service-connected 
disabilities on the Veteran's ability to 
work.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should note 
review of the file.

The examiner(s) should indicate whether 
the Veteran's recurrent direct right 
inguinal hernia is small or large; 
readily reducible or not readily 
reducible and/or considered inoperable; 
and whether it is well supported or not 
well supported by a truss or belt.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
appendectomy residual scar and recurrent 
direct right inguinal hernia preclude 
employment consistent with the Veteran's 
education and occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal-taken into consideration all 
applicable rating criteria, and staged 
ratings pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  The claim for 
an award of TDIU benefits should take 
into consideration provisions of 
38 C.F.R. § 4.16(b).  If the benefits 
sought are not fully granted, the RO or 
AMC must furnish a SSOC, before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


